Case: 2:15-cv-02619-JLG-EPD Doc #: 55 Filed: 04/19/19 Page: 1 of 1 PAGEID #: 666



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION


JENNAFER SCHNAUDT, et al.,

               Plaintiffs,

                                                       Civil Action 2:15-cv-02619
                                                       Judge James L. Graham
       v.                                              Chief Magistrate Judge Elizabeth P. Deavers


JOHNCOL, INC., et al.,

               Defendants.


                                             ORDER

       This matter is before the Court on the parties’ Joint Status Report. (ECF No. 54.) The

parties report that they have participated in a mediation and reached an agreement to settle the

above-captioned case. The parties further report that they are in the process of finalizing the

terms of a settlement agreement, which they intend to present to the Court for approval on or

before May 3, 2019. Accordingly, the parties are ORDERED to file a JOINT STATUS

REPORT outlining the status, but not the substance, of settlement on or before MAY 8, 2019

unless a proposed settlement agreement has been filed in the interim.

               IT IS SO ORDERED.



Date: April 19, 2019                                 /s/ Elizabeth A. Preston Deavers .
                                                    ELIZABETH A. PRESTON DEAVERS
                                                    CHIEF UNITED STATES MAGISTRATE JUDGE
